Citation Nr: 1636099	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  15-27 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955 and from January 1958 to February 1976.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a February 2014 rating decision of the VA Regional Office (RO) in Phoenix, Arizona that, in pertinent part, denied entitlement to a total rating based on unemployability due to service-connected disability (TDIU).

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Review of the record discloses that following the transmittal of this case to Board for disposition, the RO requested a VA examination in August 2016 to ascertain the status of the service-connected feet.  If the foot examination has been performed, a report is not record.  This matter is inextricably intertwined with the issue on appeal of entitlement to a total rating based on unemployability. See Harris v. Derwinski, 1 Vet.App. 180, 183 (1991) (two matters are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The Board thus finds that the claim for TDIU must be held in abeyance, pending the additional development sought by the RO with respect to the feet. 

Additionally, the record indicates that the appellant receives VA outpatient treatment for various disorders, including service-connected disability.  The most recent records date through July 2015.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with the other evidence already on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, VA records dating from August 2015 should be requested and associated with the electronic record. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request all VA records dating August 2015 to the present and associate with Virtual VA/VBMS.  All attempts to obtain the records should be documented.

2.  After completing any ongoing development and taking any other action deemed appropriate, readjudicate the issue on appeal.  If the benefit is not granted, provide a supplemental statement of the case to the Veteran and afford him an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

